Case 1:20-cv-03668-RM-STV Document 53 Filed 09/01/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

 Civil Action No. 1:21-cv-00923-RM

 CITIZENS FOR CONSTITUTIONAL INTEGRITY, and
 SOUTHWEST ADVOCATES, INC.;

         Plaintiffs,

                  v.

 THE UNITED STATES OF AMERICA, et al.;

         Defendants.


                       DEFENDANTS’ MOTION TO DISMISS PURSUANT
                       TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)



         The above-captioned matter is one of two cases filed in this Court by Plaintiffs Citizens for

 Constitutional Integrity and Southwest Advocates, Inc. against the United States of America and

 various federal government entities.     Both cases nominally purport to challenge different agency

 actions, but each ultimately “hinges exclusively on the question of whether the Congressional Review

 Act violates the Constitution.” Joint Case Management Plan, No. 1:20-cv-3668-RM-STV, ECF No.

 18 (joint statement of all parties). Accordingly, as all parties previously recognized, because “both

 cases present identical legal questions, . . . the resolution of the . . . motions in the [first-filed] case

 would therefore likely govern any decision in the new consolidated case.” Joint Mot. for a Case

 Management Order for Consolidated Case, No. 1:20-cv-3668-RM-STV, ECF No. 49. For the same

 reasons, the parties also expected that “no further briefing [was] likely to be necessary” in this

 second-filed case after the Court resolved the first-filed case. Id.

         In the first-filed case, No. 1:20-cv-3668-RM-STV, on August 30, 2021, this Court issued a

 written order granting Defendants’ motion to dismiss in its entirety, rejecting all of Plaintiffs’ claims,

 and holding that the Congressional Review Act is constitutional.                     See generally Order,
Case 1:20-cv-03668-RM-STV Document 53 Filed 09/01/21 USDC Colorado Page 2 of 3




 No. 1:20-cv-3668-RM-STV, ECF No. 52; accord Ctr. for Biological Diversity v. Bernhardt, 946 F.3d 553,

 562 (9th Cir. 2019). In that order, the Court rejected Plaintiffs’ claims that the Congressional Review

 Act “violates equal protection, substantive due process, and the separation of powers.” Order at 3;

 see also id. at 4 (“Defendants argue that the procedures set forth in the CRA comply with the

 constitutional requirements for legislative action and do not violate equal protection principles. The

 Court agrees with Defendants.”); id. at 5 (“Plaintiffs also argue that the CRA violates the Substantive

 Due Process Clause . . . . However, the Court finds it is not unreasonable for Congress to exercise

 oversight of federal agencies by means of the CRA.”); id. at 6 (“Plaintiffs have not identified, and the
 Court is not aware of, any legal authority for the proposition that a validly enacted joint resolution

 disapproving of an agency rule violates separation-of-powers principles.”).

         Because all of Plaintiffs’ claims in the above-captioned matter rely on identical legal theories

 to those that have now been rejected by this Court, the prior opinion is controlling here (as all parties

 expected it to be), and now confirms that all of Plaintiffs’ claims in the above-captioned matter should

 be dismissed for the same reasons.         No further briefing is necessary in this case, which is

 indistinguishable from the first-filed (and now-dismissed) case in all material respects.

         Indeed, for similar reasons, the Court’s prior conclusions are binding against Plaintiffs under

 settled principles of preclusion. See, e.g., Stan Lee Media, Inc. v. Walt Disney Co., 774 F.3d 1292, 1297

 (10th Cir. 2014) (“Collateral estoppel bars the successive litigation of any issue of law or fact once it

 has been determined by a valid and final judgment.”); MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831

 (10th Cir. 2005) (“The doctrine of res judicata, or claim preclusion, will prevent a party from

 relitigating a legal claim that was or could have been the subject of a previously issued final

 judgment.”). But, ultimately, because “both cases present identical legal questions,” Joint Mot. for a

 Case Management Order for Consolidated Case, No. 1:20-cv-3668-RM-STV, ECF No. 49, and the

 Court has already addressed those questions in a written opinion, the Court need not rest on preclusion

 doctrine in order to grant this motion to dismiss for the reasons set forth in the Court’s recent opinion.

         Accordingly, the Court should now grant this motion and dismiss this second-filed case for

 the reasons set forth in its August 30, 2021 Order.

                                                     2
Case 1:20-cv-03668-RM-STV Document 53 Filed 09/01/21 USDC Colorado Page 3 of 3




       Dated: September 1, 2021      Respectfully submitted,

                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     ERIC WOMACK
                                     Assistant Branch Director
                                     Federal Programs Branch

                                      /s/ Stephen M. Pezzi
                                     STEPHEN M. PEZZI
                                     CHRISTOPHER HEALY
                                     Trial Attorneys
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street NW
                                     Washington, DC 20005
                                     Phone: (202) 305-8576
                                     Email: stephen.pezzi@usdoj.gov

                                     Counsel for Defendants




                                      3
